920165DETAILED ACTION
	This action is responsive to the following communications: the Application filed July 02, 2020, and Information Disclosure Statement filed on July 02, 2020.
	Claims 1-25 are pending. Claims 1, 13 and 25 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on July 02, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sinclair et al. (US 10,133,490).

Regarding independent claim 25, Sinclair et al. disclose a memory system comprising: (Fig. 2B, par. 0055, i.e. “FIG. 2B is a block diagram illustrating exemplary components of non-volatile memory die 104 in more detail. Non-volatile memory die 104 includes peripheral circuitry 141 and non-volatile memory array 142. Non-volatile memory array 142 includes the non-volatile memory cells used to store data. …. The controller 102 may be implemented in a single integrated circuit chip and may communicate with the different layers of memory in the non-volatile memory die 104 over one or more command channels. Controller executable code for implementing memory management instructions such as described herein may be stored in the non-volatile flash memory.”)
a memory device (par. 0045, 0055, memory device 142) including a plurality of memory blocks (par. 36, i.e. “non-volatile memory having a plurality of memory blocks”); and a controller (par. 0036, 0040, controller 102, i.e. “non-volatile memory having a plurality of memory blocks and a controller in communication with the at least one non-volatile memory”) coupled to the memory device, suitable for:
checking an empty space of each memory block (par. 35, checking capacity of empty blocks, i.e. “The regular maintenance operation includes selecting a previously programmed block based on an amount of valid data in the previously programmed block, relocating the amount of valid data from the previously programmed block into a relocation block, and writing the amount of host data to a destination block in the non-volatile memory, the amount of host data being no greater than a difference between a capacity of an empty block and a total of the amount of valid data in the selected previously programmed block”);

determining two or more target blocks among the plurality of
memory blocks, each target block having an empty space less than a
threshold (par. 35, selecting target blocks based on threshold of being no greater than a difference between a capacity of an empty block and a total of the amount of valid data in the selected previously programmed block, i.e. “relocating the amount of valid data from the previously programmed block into a relocation block, and writing the amount of host data to a destination block in the non-volatile memory, the amount of host data being no greater than a difference between a capacity of an empty block and a total of the amount of valid data in the selected previously programmed block”); and
erasing (pars. 42 and 167, after moving valid data/ valid pages, as previously described in the above claimed step, erase block, i.e. “after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused”) one of the determined target blocks to pre-allocate an
open block for a program operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 13, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT et al. (US 2018/0373438) in view of Kuehne (US 2011/0055458).

	Regarding independent claim 1, BENNETT et al. disclose an operation method of a memory system (figure 1), comprising: monitoring (see para.[0084 discloses: the update module 502 is configure to track, detect, MONITOR, determine, calculate, and/or the like a refresh condition associated with each logical storage block 306 of non-volatile storage device 300, also see para.[0085] discloses: the Refresh condition that the update module 502 tracks includes a program/erase cycle count for the erase blocks 302 of a logical storage block 306) a programmable area in each of a plurality of open blocks (para.[0073] the block mode 402 in figure 4 may scan, test, check, and/or the like the erase blocks 302 of the non-volatile storage device 300 to determine which erase block 302 are available for reading and writing…., also see figure 3, paragraphs [0066]-[0073]) in which a plurality of data having different attributes are stored (see para.[0037] discloses: the persistent contextual metadata identifies security controls, a data type or other ATTRUBUTES), respectively when a size of the programmable area is changed (see ATTRACT discloses: A controller for a non-volatile storage device includes a size mode that determines numbers of erase blocks from available erase blocks to include in each of a plurality of logical blocks as function of a total number of available erase blocks such that the numbers of erase blocks for each logic blocks deviates from each other by less than predetermined deviation limit)   ; 
	However, BENNETT et al. are silent with respect to and generating a first free block by performing a first erase operation on a part of a plurality of erase target blocks, based on the number of first open blocks among the plurality of open blocks, each first open block having the size of the programmable area less than a threshold value.
	Kuehne disclose and generating a first free block by performing a first erase operation on a part of a plurality of erase target blocks, based on the number of first open blocks among the plurality of open blocks, each first open block having the size of the programmable area less than a threshold value (see claims 39 and 53, claims 39 discloses: wherein garbage collecting to create at least one free sub-block comprises the steps of: determining whether a number erased sub-block available within the array of nonvolatile devices has fallen below an erase sub-block threshold, see claims 39 and 53 for further detail).

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kuehne to teaching of BENNETT et al. for purpose of providing control signals for the programming of selected pages, erasing selected blocks, and reading selected pages of the array of nonvolatile memory devices.

	Regarding claim 2, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 1.
	    BENNETT et al. further disclose programming the plurality of data having different attributes to the plurality of open blocks (para.[0073] the block mode 402 in figure 4 may scan, test, check, and/or the like the erase blocks 302 of the non-volatile storage device 300 to determine which erase block 302 are available for reading and writing…., also see figure 3, paragraphs [0066]-[0073]) according to a write request received from a host (processor 111, figure 1, also see para.[0030]); and securing the plurality of open blocks by changing the state of the first free block to the state of an open block, when the state of at least a part of the plurality of open blocks is changed to the state of a closed block by the programming of the plurality of data (see SUMMARY discloses: a size module that determines numbers of erase blocks from available erase blocks to include in each of a PLUARALITY of logic blocks as a function of a total number of available erase blocks, also see para.[0005] below:

    PNG
    media_image1.png
    281
    895
    media_image1.png
    Greyscale

Noted: as define by applicant in SPECIFICATION, para.[0031]: A free block may be a memory block including only erase pages from which data are erased, An open block may include erase pages to which data can be programmed and program pages in which data are programmed.

	Regarding claim 4, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 2.
	BENNETT et al. further disclose wherein the plurality of data (figure 3) comprise user data programmed by a write request from the host (111, figure 1) and meta data associated with the user data (see para.[0037] discloses: the persistent contextual metadata identifies at least one of a plurality aspects, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data) , wherein the user data are programmed to a user open block among the plurality of open blocks, and the meta data are programmed in a meta open block (see paragraphs [0065], [0068] and [0069]).

	Regarding claim 6, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 4.
	 Bennett et al. further disclose wherein the securing of the plurality of open blocks comprises allocating the first free block as the user open block when the number of the first free blocks is less than the number of the first open blocks (see SUMMARY discloses: a size module that determines numbers of erase blocks from available erase blocks to include in each of a PLUARALITY of logic blocks as a function of a total number of available erase blocks, also see figure 3).	 

	Regarding claim 7, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 6.
	 Bennett et al. further disclose further comprising: programming the user data (see para.[0048]) to the user open block; transmitting an acknowledgement for the write request to the host (111, figure 1) and generating (see ABTRACT discloses: the controller for a non-volatile storage device includes a map module that generates logical  blocks for the non-volatile storage device by assigning determined number of erase blocks to each of the logical blocks) the meta data for the programmed user data, and programming the meta data to the meta open block (see para.[0037] discloses: the persistent contextual metadata identifies at least one of a plurality aspects, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data).

	

	Regarding independent claim 13, BENNETT et al. disclose  memory system comprising (see figure 1): a memory device comprising a plurality of erase target blocks and a plurality of open blocks each having a plurality of data stored therein (see para.[0005] discloses: a non-volatile memory device is configured to perform operations for determining how many of a plurality of erase blocks are available for creating superblock, and super blocks are storage units of a non-volatile memory device that are comprised of a combination of a plurality of erase blocks) , the plurality of data having different attributes (see para.[0037] discloses: the persistent contextual metadata identifies security controls, a data type or other ATTRUBUTES).
	However, BENNETT et al. are silent with respect to a controller suitable for generating a first free block by performing a first erase operation on a part of the plurality of erase target blocks when a size of the programmable area is changed, based on the number of first open blocks among the plurality of open blocks each first open block having a size of a programmable area less than a threshold value.
	Sinclair discloses a controller (see ABTRACT discloses: provide control signals for the programming of selected pages, erasing selected blocks, and reading selected pages of the array of nonvolatile memory devices) suitable for generating a first free block by performing a first erase operation on a part of the plurality of erase target blocks when a size of the programmable area is changed, based on the number of first open blocks among the plurality of open blocks each first open block having a size of a programmable area less than a threshold value (see claims 39 and 53, claims 39 discloses: wherein garbage collecting to create at least one free sub-block comprises the steps of: determining whether a number erased sub-block available within the array of nonvolatile devices has fallen below an erase sub-block threshold, see claims 39 and 53 for further detail).
	Since BENNETT et al. and Kuehne et al. are both from the same field of endeavor, the purpose disclosed by Kuehne would have been recognized in the pertinent art of BENNETT et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kuehne to teaching of BENNETT et al. for purpose of providing control signals for the programming of selected pages, erasing selected blocks, and reading selected pages of the array of nonvolatile memory devices.

	Regarding claim 14, the combination of BENNETT et al. and Kuehne et al. disclose the limitation of claim 13.
	BENNETT et al. further disclose wherein when the state of at least a part of the plurality of open blocks is changed to the state of a closed block while the plurality of data having different attributes are programmed to the plurality of open blocks according to a write request received from a host (processor 111, figure 1, also see para.[0030]), the controller secures the plurality of open blocks by changing the state of the first free block to the state of the open block (para.[0073] the block mode 402 in figure 4 may scan, test, check, and/or the like the erase blocks 302 of the non-volatile storage device 300 to determine which erase block 302 are available for reading and writing…., also see figure 3, paragraphs [0066]-[0073]) and (see SUMMARY discloses: a size module that determines numbers of erase blocks from available erase blocks to include in each of a PLUARALITY of logic blocks as a function of a total number of available erase blocks, also see para.[0005] below:

    PNG
    media_image1.png
    281
    895
    media_image1.png
    Greyscale



	Regarding claim 16, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 14.
	BENNETT et al. further disclose wherein the plurality of data (figure 3) comprise user data programmed by a write request from the host (111, figure 1) and meta data associated with the user data (see para.[0037] discloses: the persistent contextual metadata identifies at least one of a plurality aspects, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data) , wherein the user data are programmed to a user open block among the plurality of open blocks, and the meta data are programmed in a meta open block (see paragraphs [0065], [0068] and [0069]).

	Regarding claim 18, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 16.
   The memory system of claim 16, wherein, when the number of the first free blocks is less than the number of the first open blocks, the controller allocates the first free block as the user open block (see rejection of claim 6 above).

	Regarding claim 19, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 18.
  The memory system of claim 18, wherein the controller programs the user data to the allocated user open block, transmits an acknowledgement for the write request to the host, and generates the meta data associated with the programmed user data and programs the meta data to the meta open block (see rejection of claim 7 above).

	Claims 3, 5, 8, 9, 10-12, 15, 17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT et al. (US 2018/0373438) in view of Kuehne (US 2011/0055458) and further in view of Sinclair et al. (US 2017/0123655).


	Regarding claim 3, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 2.
	  However, the combination of BENNETT et al. and Kuehne are silent with respect to generating a second free block  by performing a second erase operation on another part of the plurality of erase target blocks, when there is no first free block 
	Sinclair et al. disclose generating a second free block (see para.[0002] discloses: generate or maintain enough free blocks to handle subsequent host write requests) by performing a second erase operation on another part of the plurality of erase target blocks, when there is no first free block whose state is changed to the state of the open block; and securing the plurality of open blocks by changing the state of the second free block to the state of the open block (see para.[0042] discloses: after a block is full, moving only the valid page of data to a new block, so the full block can be erased and reused).
	Since BENNETT et al., Kuehne et al. and Sinclair et al. are from the same field of endeavor, the purpose disclosed by Sinclair et al. would have been recognized in the pertinent art of BENNETT et al. and Kuehne et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sinclair et al. to teaching of BENNETT et al. and Kuehne et al. for purpose of providing control signals for ensuring the memory is operating properly, map out bad flash memory, and allocate spare cells to be substituted for future failed cells.

	Regarding claim 5, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 1.
	  However, the combination of BENNETT et al. and Kuehne are silent with respect wherein the generating of the first free block comprises generating the one or 
	Sinclair et al. disclose the generating of the first free block comprises generating the one or more first free blocks (see para.[0002] discloses: generate or maintain enough free blocks to handle subsequent to host write request) when the number of the first open blocks is greater than or equal to a set value (see figures 3 and 4 show first open blocks equal to a set value).
	Since BENNETT et al., Kuehne et al. and Sinclair et al. are from the same field of endeavor, the purpose disclosed by Sinclair et al. would have been recognized in the pertinent art of BENNETT et al. and Kuehne et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sinclair et al. to teaching of BENNETT et al. and Kuehne et al. for purpose of using the first open blocks to write a data to memory cells.

	 Regarding claim 8, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 6.
	 However, combination of BENNETT et al. and Kuehne are silent with respect to 
 wherein the securing of the plurality of open blocks comprises allocating the first free block  as the first open block for storing data that is stored in a large program unit (, among the first open blocks.
	Sinclair et al. disclose wherein the securing of the plurality of open blocks (see para.[0085]) comprises allocating the first free block (see para.[0085] discloses: the free space 718 may be in the form of a free block list for each die layer in the non-volatile memory die) as the first open block for storing data that is stored in a large program unit (see para.[0089]), among the first open blocks (see para.[0100] discloses: free blocks in the free block list for the die layer, for allocation as update blocks and relocation and fold destination blocks, and free space, i.e. programmed mate pages, in open blocks in the die layer).
	Since BENNETT et al., Kuehne et al. and Sinclair et al. are from the same field of endeavor, the purpose disclosed by Sinclair et al. would have been recognized in the pertinent art of BENNETT et al. and Kuehne et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sinclair et al. to teaching of BENNETT et al. and Kuehne et al. for purpose of using the first open blocks to write a data to memory cells.
	
	Regarding claim 9, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 6.
	 However, combination of BENNETT et al. and Kuehne are silent with respect to wherein the securing the plurality of open blocks comprises allocating the first free block as the meta open block for storing the meta data on which the program operation is to be performed based on a program period.
	Sinclair et al. disclose wherein the securing the plurality of open blocks comprises allocating the first free block as the meta open block for storing the meta data (see para.[0100] discloses: free blocks in the free block list for the die layer, for allocation as update blocks and relocation and fold destination blocks, and free space, i.e. programmed mate pages, in open blocks in the die layer) on which the program operation is to be performed based on a program period (see para.[0183] below).

    PNG
    media_image2.png
    205
    783
    media_image2.png
    Greyscale

	Since BENNETT et al., Kuehne et al. and Sinclair et al. are from the same field of endeavor, the purpose disclosed by Sinclair et al. would have been recognized in the pertinent art of BENNETT et al. and Kuehne et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sinclair et al. to teaching of BENNETT et al. and Kuehne et al. for purpose of using the first open blocks to write a data to memory cells.
	
	Regarding claim 10, the combination of BENNETT et al. and Kuehne disclose the limitation of claim 1.
	 However, combination of BENNETT et al. and Kuehne are silent with respect to wherein the generating of the first free block comprises setting the threshold value based on program units of the plurality of data, wherein the threshold value has a value greater than 0.
(see ABTRACT discloses: generate or maintain enough free blocks to handle subsequent host write requests) comprises setting the threshold value based on program units of the plurality of data, wherein the threshold value has a value greater than 0 (see para.[0035] discloses: generation of free space in the non-volatile memory in respond to identifying an amount of free blocks in non-volatile memory are less than a free block threshold, since free blocks are less than a free block threshold, so the value of threshold must be greater than 0).
	Since BENNETT et al., Kuehne et al. and Sinclair et al. are from the same field of endeavor, the purpose disclosed by Sinclair et al. would have been recognized in the pertinent art of BENNETT et al. and Kuehne et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Sinclair et al. to teaching of BENNETT et al. and Kuehne et al. for purpose of using the first open blocks to write a data to memory cells.

	Regarding claim 11, the combination of BENNETT et al., Kuehne et al. and Sinclair et al. disclose the limitation of claim 10.
	Sinclair et al. further disclose wherein the generating of the first free block comprises differently setting threshold values for the plurality of open blocks (as define by applicant: A free block may be a block including only pages from which data are erased. An open block may include erase pages to which data can be program and program pages which data are program, therefore free blocks and open blocks have differently setting) to values which are equal to or N times greater than the program units of the respective open blocks, where N is a natural number greater than or equal to 1 (see para.[0096] below).

    PNG
    media_image3.png
    286
    801
    media_image3.png
    Greyscale


	Regarding claim 12, the combination of BENNETT et al., Kuehne et al. and Sinclair et al. disclose the limitation of claim 10.
	Sinclair et al. further disclose wherein the generating of the first free block (see ABTRACT discloses: generate or maintain enough free blocks to handle subsequent host write requests) comprises equally setting the threshold values for the plurality of open blocks (see para.[0105) discloses: The valid data in the source block in moved either relocated to another block in same layer or folded in the next layer, and host data up to an amount equal to the difference between the amount valid data in the selected source block and a full block may be written to an open write block in the layer) to a value which is equal to or N times greater than the largest program unit among the program units of the respective open blocks, where N is a natural number greater than or equal to 2.

    PNG
    media_image4.png
    255
    591
    media_image4.png
    Greyscale


	Regarding claim 15, the combination of BENNETT et al., Kuehne et al. and Sinclair et al. disclose the limitation of claim 14.
 The memory system of claim 14, wherein, when there is no first free block whose state is changed to the state of the open block, the controller generates a second free block by performing a second erase operation on another part of the plurality of erase target blocks, and secures the plurality of open blocks by changing the state
of the second free block to the state of the open block (see rejection of claim 3 above).

	Regarding claim 17, the combination of  BENNETT et al., Kuehne et al. and Sinclair et al. disclose the limitation of claim 13.
 The memory system of claim 13, wherein when the number of the first open blocks is greater than or equal to a set value, the controller generates the one or more first free blocks (see rejection of claim 5 above).

Regarding claim 20, the combination of BENNETT et al., Kuehne et al. disclose the limitation of claim 18.
  The memory system of claim 18, wherein the controller allocates the first free block as the first open block for storing data that is stored in a large program unit, among the first open blocks (see rejection of claim 8 above).

	Regarding claim 21, the combination of BENNETT et al., Kuehne et al. disclose the limitation of claim 18.
    The memory system of claim 18, wherein the controller allocates the first free block as the meta open block for storing the meta data on which the program operation is to be performed based on a program period (see rejection of claim 9 above).

	Regarding claim 22, the combination of BENNETT et al., Kuehne et al. disclose the limitation of claim 13.
    The memory system of claim 13, wherein the controller sets the threshold value based on the program units of the plurality of  data, wherein the threshold value has a value greater than 0 (see rejection of claim 10 above).

	Regarding claim 23, the combination of BENNETT et al., Kuehne et al. disclose the limitation of claim 22.
The memory system of claim 22, wherein the controller differently sets threshold values for the plurality of open blocks to values which are equal to or N times greater than the see rejection of claim 11 above).

	Regarding claim 24, the combination of BENNETT et al., Kuehne et al. disclose the limitation of claim 22.
The memory system of claim 22, wherein the controller equally sets the threshold values for the plurality of open blocks to a value which is equal to or N times greater than the largest program unit among the program units of the respective open blocks, where N is a natural number greater than or equal to 2 (see rejection of claim 12 above).
		
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/AMIR ZARABIAN/Supervisory Patent Examiner, Art Unit 2827